Citation Nr: 0027018	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  95-24 285A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for 
schizophrenic reaction.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel



INTRODUCTION

The veteran served on active duty from July 1953 to June 
1955, and from September 1955 to November 1956.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, the earliest of which was 
entered in March 1994, of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal was last before the Board in October 1998, at 
which time it was remanded for further development.  
Following accomplishment of the development directed in the 
October 1998 remand, in a Supplemental Statement of the Case 
mailed to the veteran in November 1998, the RO continued to 
deny each issue on appeal.  Thereafter, the appeal was 
returned to the Board.

The Board observes that efforts by the RO to have the veteran 
pertinently examined by VA have, on several occasions, been 
unavailing.  Nevertheless, because it is unclear whether the 
veteran has on any occasion had "good cause" for his 
failure to report for a scheduled VA examination, the Board, 
in accordance with 38 C.F.R. § 3.655 (1999), will adjudicate 
each aspect of the veteran's appeal on the basis of the 
evidence of record.


FINDINGS OF FACT

1.  The veteran's service-connected schizophrenia is 
asymptomatic and is not productive of occupational and social 
impairment with deficiencies in most areas or inability to 
establish and maintain effective relationships; and is 
productive of not more than severe social and industrial 
impairment. 

2.  The veteran has a General Equivalency Diploma (GED) and 
has completed four years of high school; he worked 
intermittently as a laborer in 1967.

3.  The evidence of record reflects that the veteran's sole 
service-connected disability, schizophrenia, does not 
preclude him from securing or following a substantially 
gainful occupation consistent with his educational and 
occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for 
schizophrenia have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.7 and Part 4, Diagnostic Code 
9205, as promulgated in 38 C.F.R. § 4.132 (in effect through 
November 6, 1996) and 38 C.F.R. § 4.130 (1999).  

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that each of the veteran's claims is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the Board finds that each claim is plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with the duty to assist under 38 U.S.C.A. 
§ 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

Service connection is in effect for schizophrenic reaction, 
for which the RO has assigned a 70 percent rating under 
Diagnostic Code 9205 of the Rating Schedule.

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (1999), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected schizophrenia.  The Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to such 
disability.

I.  Increased Rating for Schizophrenia

Pursuant to Diagnostic Code 9205, prior to November 7, 1996, 
the evaluation of the veteran's service-connected 
schizophrenia turned on the severity of his overall social 
and industrial impairment.  A 50 percent rating was warranted 
where such impairment was of considerable severity; ratings 
of 70 and 100 percent were warranted where such impairment 
was severe and total, respectively.   

In addition, effective November 7, 1996, VA revised the 
criteria for diagnosing and evaluating psychiatric 
disabilities.  See 61 Fed. Reg. 52, 695 (1996) and 38 C.F.R. 
§ 4.130.  Pursuant to Diagnostic Code 9205 under the revised 
criteria, a 70 percent rating is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of personal hygiene); disorientation 
to time and place; memory loss for names of close relatives, 
own occupation, or own name.

At the time the veteran filed his claims in 1993, he 
contended that his service-connected schizophrenia was more 
severely disabling than 70 percent.  In 1996, he submitted VA 
treatment records.

The record reflects that the veteran has apparently not been 
gainfully employed for more than 40 years.  When he was 
examined by VA in December 1992, he was diagnosed with a 
history of schizophrenia, which was currently asymptomatic.  

When he was examined by VA in March 1994, his principal 
complaint pertained to the perceived inadequacy of his VA 
disability compensation payments.  On mental status 
examination, the veteran "seem[ed] to be fairly well 
oriented to time, place, and person"; his memory for recent 
and remote events "appear[ed] to be quite adequate".  His 
speech was both loud and demanding, though "quite coherent 
and logical"; his predominant mood was "one of anger and 
resentment", while his affect was described as being 
"congruent"; judgment "appear[ed] to be intact".  The 
pertinent diagnosis was history of schizophrenia, then 
"without any of the cardinal symptoms."  A scale score of 
60 was assigned as being representative of the veteran's 
Global Assessment of Functioning (GAF), and the examiner 
further commented that the veteran had "only mild symptoms 
and moderate difficulty in social and occupational 
functioning", the same being traceable "primarily [due to] 
his severe personality disorder."

When he was seen for VA outpatient therapy in January 1996, 
the veteran was noted to be "somewhat depressed"; the 
assessment included alcohol dependence.  The veteran failed 
to report for pertinent examination by VA scheduled in early 
1997.

In considering the veteran's claim for a rating in excess of 
70 percent for his service-connected schizophrenia, the Board 
finds that an increased disability rating in accordance with 
the above-stated criteria in effect prior to November 7, 1996 
is not warranted.  The evidence of record does not reflect 
that the veteran's service-connected schizophrenia is 
productive of any significant disability, and reflects that 
schizophrenia is not productive of any of the cardinal 
psychiatric symptoms.  The December 1992 VA examination 
report reflects that the veteran's schizophrenia was 
asymptomatic, and that psychiatric impairment was due to 
other non-service-connected disabilities.  The March 1994 VA 
examination report reflected the opinion that the veteran's 
psychiatric impairment (which even included a non-service-
related personality disorder) was productive of only 
"moderate" difficulty in social functioning.  This medical 
opinion provided by the only recent VA compensation 
examination which evaluated the veteran's psychiatric 
impairment, reflects even less that severe social and 
industrial impairment contemplated by a 70 percent rating; it 
clearly does not more nearly approximate the requisite total 
social inadaptability required for a 100 percent rating.  

The Board finds it significant that at both the December 1992 
and March 1994 VA examinations, the veteran's schizophrenia 
was found to be asymptomatic ("by history" only), and that 
the psychiatric disability noted was specifically attributed 
by the medical examiners to other non-service-connected 
disabilities.  The December 1992 VA examination specifically 
included the opinion that the veteran's current level of 
global functioning was 65 and with only mild symptoms but 
moderate difficulty in social and occupational functioning 
"primarily because of his personality disorder and chronic 
alcohol abuse."  The March 1994 VA examiner's assessment 
that the veteran's psychiatric impairment manifested only 
mild symptoms and only moderate social and occupational 
functioning was based on disability attributable to non-
service-connected personality disorder.  Personality disorder 
is not a disability for VA disability compensation purposes.  
38 C.F.R. §§ 3.303(c), 4.9 (1999).  As the veteran's service-
connected schizophrenia has been found by the weight of the 
medical evidence to be asymptomatic and productive of no 
cardinal symptoms, while psychiatric impairment noted by 
clinical examination has been attributed specifically by 
medical opinion to other non-service-connected disorders, the 
Board finds that the veteran's service-connected 
schizophrenia is not currently productive of any significant 
disability. 

Further, impairment reflected by clinical findings, even 
assuming, arguendo, that they were related to the veteran's 
service-connected schizophrenia, are well encompassed by the 
70 percent rating for severe social and industrial 
impairment, and the symptoms clearly do not more nearly 
approximate the requisite total social inadaptability 
required for a 100 percent rating under the above-stated 
criteria in effect prior to November 7, 1996.  The March 1994 
VA examination reflects findings that the veteran was 
unkempt, uninhibited and demanding, had an angry mood, and 
had little insight into his responsibilities.  However, as 
indicated, these findings were not attributed to the 
veteran's service-connected schizophrenia; the March 1994 VA 
examination resulted in an Axis I diagnosis which included 
that the veteran had only a "history of schizophrenia" 
which was currently without any of the cardinal symptoms.  
Likewise, a VA examination in 1992 found the veteran's 
schizophrenia to be asymptomatic. 

The Board also notes that the veteran's assigned GAF on the 
March 1994 VA examination was 60.  Even assuming, arguendo, 
that there was medical evidence of record to relate this 
disability to the veteran's service-connected schizophrenia, 
inasmuch as a GAF of 55-60 is indicative of only "moderate" 
symptoms or moderate difficulty in social or occupational 
functioning, the Board is of the opinion that a GAF of 60 
clearly equates to not more than "severe" industrial 
impairment necessary contemplated by a 70 percent disability 
rating.  In view of the foregoing observations, then, the 
Board is of the view that a rating in excess of 70 percent 
for the veteran's service-connected schizophrenia, under the 
criteria contained in Diagnostic Code 9205 which was in 
effect prior to November 7, 1996, is not warranted.  

The Board also finds that entitlement to a rating in excess 
of 70 percent for the veteran's service-connected 
schizophrenia, pursuant to the rating criteria that became 
effective on November 7, 1996, is not warranted.  In reaching 
this conclusion, the Board would point out that, when 
examined by VA in March 1994, the veteran's speech was noted 
to be "quite coherent and logical".  Speech of such 
character is in fact not even representative of disability 
warranting a 50 percent rating.  See 38 C.F.R. § 4.130 
(1999).  While Board is cognizant that the veteran's mood was 
described on the March 1994 VA examination as being "one of 
anger and resentment" (and "somewhat depressed" when he 
was seen for VA outpatient therapy in January 1996), even the 
presence of a "depressed mood" is separately indicative of 
disability warranting only a 30 percent rating.  See Id.  
Finally, the "congruent" affect and absence of any 
ascertained memory impairment, noted on the March 1994 VA 
examination are, in each instance, representative of 
pertinent disability which is not even commensurate with a 30 
percent disability rating.  Id.  Given the foregoing 
observations, then, and in the apparent absence of any single 
manifestation which is characteristic of a 100 percent 
disability rating, the Board finds that, under the above-
cited revised criteria that became effective on November 7, 
1996, a disability rating in excess of the 70 percent rating 
presently assigned is not in order.   

Finally, in each aspect of the decision set forth above 
(bearing on the criteria in effect through November 6, 1996, 
as well as that in effect thereafter), the Board has given 
consideration to the provisions of 38 C.F.R. § 4.7, which 
provide that, where there is a question as to which of two 
ratings should be assigned, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  However, the record 
does not show, with respect to either criteria considered 
above, that the actual manifestations of the veteran's 
service-connected schizophrenia more closely approximate 
those required for a 100 percent rating than they do the 70 
percent rating presently assigned.  38 C.F.R. § 4.7.  


II.  TDIU

A total compensation rating may be assigned where the 
schedular rating is less than total when it is found that the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

Applications (VA Form 21-8940) for a TDIU, submitted by the 
veteran in September 1992 and September 1993 reflect, 
collectively, that he completed four years of high school and 
that he has a GED.  The applications further reflect that he 
has not been gainfully employed since the mid-1950's.  

The veteran contends, in essence, that the overall impact 
occasioned by his service-connected schizophrenia precludes 
him from securing or maintaining substantially gainful 
employment.  The Board observes that schizophrenia, rated 70 
percent disabling, is the sole disability for which service 
connection is in effect.  Inasmuch as the pertinent 
evidentiary record bearing on the veteran's schizophrenia was 
addressed by the Board in the preceding section, it will not 
be rearticulated for purposes of the present aspect of the 
appeal.

Following its review of the pertinent evidentiary record, to 
specifically include the report pertaining to the veteran's 
psychiatric examination by VA in March 1994, the Board finds 
that entitlement to a TDIU is not warranted.  In reaching the 
foregoing conclusion, based on the results of his examination 
by VA in March 1994 and December 1992, the Board finds that 
the veteran's schizophrenia does not occasion total 
industrial impairment.  As the above analysis reflects, the 
veteran's schizophrenia, although granted a 70 percent 
rating, is actually asymptomatic and is not even productive 
of occupational and social impairment with deficiencies in 
most areas or inability to establish and maintain effective 
relationships

In addition, although the veteran is apparently presently 
unemployed, the Board would stress the salient consideration 
that being unemployed gives no rise, in any event, to any 
inference that one is unemployable.  The criteria set forth 
in the VA Rating Schedule, supra, specifically contemplate, 
and provide compensation for, any impairment of earning 
capacity in civil occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10 (1999).  In addition, the Board would 
further observe that there is no evidence of record 
reflecting that the veteran is currently unable to secure 
employment of a substantially gainful nature due to service-
connected disability, which consideration further militates 
against entitlement to a TDIU.  See Gary v. Brown, 7 Vet. 
App. 229, 231 (1994).  Finally, there would appear to be no 
exceptional or unusual disability factors warranting 
extraschedular consideration.  For these reasons, the Board 
finds that the preponderance of the evidence is against the 
veteran's appeal for a TDIU.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16.


ORDER

A rating in excess of 70 percent for schizophrenic reaction 
is denied.

A TDIU is denied.  


		
	JEFFREY D. PARKER
	Acting Veterans Law Judge
	Board of Veterans' Appeals





 

